Dear Mr. Carson,
This office is in receipt of your opinion request dated January 23, 1996, in which you present questions relative to applicability of LSA-R.S. 33:1361 et seq. to the passage and adoption of police jury ordinances. Specifically, you ask whether the effective date of ordinances is valid if delineated by the ordinance itself or, instead, does LSA-R.S. 33:1367 control their effectiveness.
LSA-R.S. 33:1361 et seq. applies to all municipalities and parish governing authorities regardless of population.  LSA-R.S.33:1367 mandates that "revised ordinances shall take effect ten days after being promulgated as provided in R.S. 33:1366." LSA-R.S. 33:1366 states:
     The revised ordinances shall be promulgated by publication of a notice giving the date on which the ordinances were approved and passed by the governing authority of the municipality or parish and containing the titles of the various ordinances embodied in the compilation, the notice to be published once in the official journal of the municipality or parish.  No other promulgation shall be required beyond the publication of the notice of the passage of the revised ordinances and their respective titles.
Both of these provisions are mandatory by use of the word "shall" in their directives. LSA-R.S. 1:3.  Therefore, the general rule is that all revised ordinances must be adopted by resolution and promulgated in accordance with LSA-R.S. 33:1361 et seq. in order to be effective, including the ten day period provided in LSA-R.S. 33:1367. Opinion 86-256.
I trust this adequately answers your question.  Should you require further assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
CMF:ams
Date Received: January 29, 1996
Date Released: March 5, 1996
CARLOS M. FINALET ASSISTANT ATTORNEY GENERAL